Exhibit 10.2

ISDA®

International Swaps and Derivatives Association, Inc.

2002 MASTER AGREEMENT

dated as of December 17, 2014

 

JPMORGAN CHASE BANK, N.A.

(“Party A”)

  and   

BOOZ ALLEN HAMILTON INC.

(“Party B”)

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

Accordingly, the parties agree as follows:—

 

1. Interpretation

(a) Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.



--------------------------------------------------------------------------------

2. Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1) or (2), as appropriate. The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.

“Waiting Period” means:—

(a) in respect of an event or circumstance under Section 5(b)(i), other than in
the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

(b) in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

JPMORGAN CHASE BANK, N.A.     BOOZ ALLEN HAMILTON INC. By:  

/s/ Eric W. Bonatz

    By:  

/s/ Kevin L. Cook

  Name:   Eric W. Bonatz       Name:   Kevin L. Cook   Title:   Vice President  
    Title:   SVP & CFO   Date:         Date:   12/29/14

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SCHEDULE

dated as of February 8, 2017,

to the

2002 MASTER AGREEMENT

dated as of December 17, 2014

between

JPMORGAN CHASE BANK, N.A.

(“Party A”)

and

BOOZ ALLEN HAMILTON INC.

(“Party B”)

Party A and Party B have previously entered into that certain ISDA Master
Agreement, dated as of December 17, 2014 (as amended from time to time, the
“Prior ISDA”). The parties hereby amend and restate the Prior ISDA in its
entirety with this Amended and Restated Schedule. Following the execution of
this Amended and Restated Schedule, all references to the Agreement herein shall
be to the ISDA 2002 Master Agreement, which is supplemented by this Amended and
Restated Schedule, dated as of the even date.

Part 1.    Termination Provisions.

 

(a) “Specified Entity” means, in relation to Party A for the purpose of:

 

Section 5(a)(v):    Not Applicable Section 5(a)(vi):    Not Applicable Section
5(a)(vii):    Not Applicable Section 5(b)(v):    Not Applicable

and in relation to Party B for the purpose of:

 

Section 5(a)(v):    Not Applicable Section 5(a)(vi):    Not Applicable Section
5(a)(vii):    Not Applicable Section 5(b)(v):    Not Applicable

 

(b) “Specified Transaction” will have the meaning specified in Section 14.

 

(c) The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will apply to Party B; provided, that

 

4



--------------------------------------------------------------------------------

  (i) the phrase “or becoming capable at such time of being declared” shall be
deleted from clause (1) of such Section 5(a)(vi); and

 

  (ii) the following language shall be added to the end thereof: “provided,
however, that an Event of Default shall not occur under (2) above if the failure
to pay is caused not by the unavailability of funds but is caused solely due to
a technical or administrative error which has been remedied within three Local
Business Days after a notice of such failure is given to the party.”

“Specified Indebtedness” will have the meaning specified in Section 14 of the
Agreement except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business.

“Threshold Amount” means in relation to Party A, an amount equal to 3% of the
shareholders’ equity of Party A (on a consolidated basis) as determined in
accordance with generally accepted accounting principles in Party A’s
jurisdiction of incorporation or organization by reference to Party A’s most
recently published audited financial statements (or its equivalent in another
currency); and in relation to Party B, $50,000,000.

 

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(v) of this
Agreement will apply to Party A and will apply to Party B; provided, however,
that if Party A has long term, unsecured and unsubordinated indebtedness or
deposits which is or are publicly rated (such rating, a “Credit Rating”) by
Moody’s Investor Services, Inc. (“Moody’s”), Standard & Poor’s Ratings Group
(“S&P”) or any other internationally recognized rating agency (a “Rating
Agency”), then the words “materially weaker” in line 6 of Section 5(b)(v) shall
mean that the Credit Rating of such party (or, if applicable, the Credit Support
Provider of such party) shall be rated lower than Baa3 by Moody’s, or lower than
BBB- by S&P or, in the event that there is no Credit Rating by either Moody’s or
S&P applicable to such party (or, if applicable, the Credit Support Provider of
such party) but such party’s long-term indebtedness or deposits is or are rated
by a Rating Agency, lower than a rating equivalent to the foregoing by such
Rating Agency; provided, further, that Section 5(b)(v)(3) shall not apply to
Party A or Party B. Under no circumstances shall any Designated Event that is
not prohibited under the Credit Agreement give rise to a “Credit Event Upon
Merger” hereunder with respect to Party B.

 

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Party A and will not apply to Party B.

 

(f) “Termination Currency” means United States Dollars.

 

(g) Additional Termination Event. The following shall constitute an Additional
Termination Event:

The obligations of Party B under this Agreement shall not be equally and ratably
secured and guaranteed with the obligations of Party B owing to Lenders under
the Credit Agreement. An Additional Termination Event shall not occur to the
extent that it is caused solely by the guarantee of any Guarantor under the
Guarantee and Collateral Agreement or the grant of a security interest by any
Guarantor under the Credit Agreement not applying to any obligation of Party B
under this Agreement as a result of such Guarantor’s failure for any reason to
constitute an “eligible contract participant”, as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Guarantor or the grant of a security interest by such Guarantor would otherwise
have become effective with respect to Party B’s obligations under this

 

5



--------------------------------------------------------------------------------

Agreement; provided that the foregoing shall only apply to that portion of the
guarantee under the Guarantee and Collateral Agreement provided by the Guarantor
who does not constitute an “eligible contract participant”.

“Credit Agreement” shall mean the credit agreement (as amended, amended and
restated, supplemented, extended, refinanced, replaced, or otherwise modified
from time to time, this “Agreement”) entered into as of July 31, 2012, as
amended by the First Amendment dated as of August 16, 2013, and as further
amended by the Second Amendment dated May 7, 2014, the Third Amendment dated as
of July 13, 2016 and the Fourth Amendment dated as of February 6, 2017 (the
“Credit Agreement”) (any capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement), among BOOZ
ALLEN HAMILTON INC., a Delaware corporation (the “Company” or the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and Issuing Lender.

For the purpose of the foregoing Additional Termination Events, Party B shall be
the sole Affected Party and all Transactions shall be Affected Transactions.

 

(h) Additional Condition Precedent. For the purposes of Section 2(a)(iii) it
shall be a condition precedent that no Additional Termination Event with respect
to the other party shall have occurred and be continuing. A Non-defaulting
Party’s or Non-affected Party’s right to withhold payments or deliveries under
Section 2(a)(iii) shall be limited to a period of 90 days after the relevant
Event of Default, Potential Event of Default or Additional Termination Event.
After the expiration of such 90-day period, the Non-defaulting Party or
Non-affected Party, as applicable, shall resume performing its obligations under
Section 2(a)(i) but shall not be deemed to have waived its right to name an
Early Termination Date as a result of such Event of Default, Potential Event of
Default or Additional Termination Event.

Part 2.    Tax Representations.

 

(a) Payer Tax Representations. For the purposes of Section 3(e), Party A and
Party B make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b) Payee Tax Representations.

For the purposes of Section 3(f), Party A makes the following representations:

Party A represents that it is a U.S. person for U.S. federal income tax
purposes.

 

6



--------------------------------------------------------------------------------

For purposes of Section 3(f), Party B makes the following representations:

Party B represents that it is a U.S. corporation for U.S. federal income tax
purposes.

Part 3.    Agreement to Deliver Documents.

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents:

 

(a) Tax forms, documents or certificates to be delivered under Section 4(a) are:

 

Party required to deliver

document

 

Forms/Documents/Certificates

 

Date by which to be delivered

Party A and Party B   An executed United States Internal Revenue Service Form
W-9 (or any successor thereto), as applicable.   (i) Upon execution of this
Agreement, (ii) promptly upon reasonable request by the other party, and
(iii) promptly upon learning that any such form previously provided has become
obsolete, incorrect, or ineffective. Party A and Party B   Any form, document or
certificate reasonably requested by the other party in order for such other
party to be able to make payments hereunder without withholding for or on
account of Taxes or with such withholding at a reduced rate.   Upon earlier of
(i) reasonable demand (ii) the other party learning that the form or document is
required.

 

(b) Other documents to be delivered are:

 

Party required

to deliver

 

Form/Document/Certificate

 

Date by which to be

delivered

 

Covered by Section

3(d) Representation

Party A and Party B   Certified copies of all corporate authorizations and any
other documents with respect to the execution, delivery and performance of this
Agreement.   Upon execution and delivery of this Agreement.   Yes Party A and
Party B   Certificate of authority and specimen signatures of individuals
executing this Agreement and each confirmation.   Upon execution and delivery of
this Agreement and thereafter upon request of the other party.   Yes

 

7



--------------------------------------------------------------------------------

Party required

to deliver

 

Form/Document/Certificate

 

Date by which to be

delivered

 

Covered by Section

3(d) Representation

Party B   Annual audited consolidated financial statements of Party B without
qualification arising out of the scope of the audit certified by independent
certified public accountants of nationally recognized standing   If not publicly
available or already provided to Party A or an Affiliate of Party A under the
Credit Agreement, upon reasonable request.   Yes Party B   Quarterly unaudited
consolidated financial statements of Party B   If not publicly available or
already provided to Party A or an Affiliate of Party A under the Credit
Agreement, upon reasonable request.   Yes

Part 4.    Miscellaneous.

 

(a) Addresses for Notices. For the purpose of Section 12(a):

Address for notices or communications to Party A:

JPMorgan Chase Bank, N.A.

Attention: Legal Department- Derivatives Practice Group

270 Park Avenue

New York, New York 10017-2070

Facsimile No.: (646) 534-6393

Address for notices or communications to Party B:

 

Address:    575 Herndon Parkway    Herndon, VA 20170 Attention:    Ryan Ross
Email:    ross_ryan@bah.com Telephone No.:    571-346-4918 Notices relating to
Sections 5, 6, 11, and 13 shall also be sent to: Address:    575 Herndon Parkway
   Herndon, VA 20170 Attention:    Ryan Ross Email:    ross_ryan@bah.com
Telephone No.:    571-346-4918

 

(b) Process Agent. For the purpose of Section 13(c): Party A appoints as its
Process Agent: Not applicable. Party B appoints as its Process Agent: Not
applicable.

 

8



--------------------------------------------------------------------------------

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(b):

Party A is a Multibranch Party and may act through any Office specified in a
Confirmation.

Party B is not a Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A, unless an Event of
Default has occurred and is continuing with respect to Party A, in which case
Party B may appoint a Leading Dealer to act as substitute Calculation Agent for
so long as such Event of Default is continuing. A “Leading Dealer” means a
leading dealer in the relevant market that is not an Affiliate of either of the
parties.

 

(f) Credit Support Document.

Credit Support Document means, in relation to Party A, not applicable.

Credit Support Document means, in relation to Party B, not applicable.

 

(g) Credit Support Provider.

Credit Support Provider means, in relation to Party A, not applicable.

Credit Support Provider means, in relation to Party B, not applicable.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York (without reference to choice of
law doctrine).

 

(i) Netting of Payments. “Multiple Transaction Payment Netting” will not apply
for the purpose of Section 2(c) of this Agreement; provided, that Party A and
Party B may agree from time to time that Multiple Transaction Payment Netting
will apply to certain specific Transactions.

 

(j) “Affiliate” will have the meaning specified in Section 14 of this Agreement.

 

(k) Absence of Litigation. For the purpose of Section 3(c):

“Specified Entity” means in relation to Party A, None.

“Specified Entity” means in relation to Party B, None.

 

(l) No Agency. The provisions of Section 3(g) will apply to this Agreement.

 

(m) Additional Representation will apply. For the purposes of Section 3 of this
Agreement each the following will constitute an Additional Representation:

 

  (i)

Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement

 

9



--------------------------------------------------------------------------------

  between the parties that expressly imposes affirmative obligations to the
contrary for that Transaction):

 

  (1) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it is based upon its own judgment and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of the Transaction.

 

  (2) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

  (3) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

  (4) Eligible Contract Participant. It is an “eligible contract participant” as
defined in the U.S. Commodity Exchange Act.

 

  (5) Other Transactions. It understands and acknowledges that the other party
may, either in connection with entering into a Transaction or from time to time
thereafter, engage in open market transactions that are designed to hedge or
reduce the risks incurred by it in connection with such Transaction and that the
effect of such open market transactions may be to affect or reduce the market
value of such Transaction.

 

(n) Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

Part 5.    Other Provisions.

 

(a) Waiver of Trial by Jury. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Agreement or any Transaction.

 

(b) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

(c)

Scope of Agreement. Notwithstanding anything contained in this Agreement to the
contrary, any transaction (other than a repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction or securities lending
transaction) which may otherwise constitute a “Specified Transaction” (without
regard to the phrase “which is not a Transaction under this Agreement

 

10



--------------------------------------------------------------------------------

  but” in the definition of “Specified Transaction”) for purposes of this
Agreement which has been or will be entered into between the parties shall
constitute a “Transaction” which is subject to, governed by, and construed in
accordance with the terms of this Agreement, unless any Confirmation with
respect to a Transaction entered into after the execution of this Agreement
expressly provides otherwise.

 

(d) Transfer. Section 7 of this Agreement is hereby amended by inserting the
following phrase “which consent shall not be unreasonably withheld” in the third
line thereof after the word “party” and before the word “except”.

 

(e) Accuracy of Specified Information. Section 3(d) is hereby amended by adding
in the third line thereof after the word “respect” and before the period, the
phrase “or, in the case of audited or unaudited financial statements, a fair
presentation in all material respects of the financial condition of the relevant
person.”

 

(f) 2002 Master Agreement Protocol. The parties agree that the definitions and
provisions contained in Annexes 1 to 16 and Section 6 of the 2002 Master
Agreement Protocol published by the International Swaps and Derivatives
Association, Inc. on 15th July, 2003 are incorporated into and apply to this
Agreement.

 

(g) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” as used in Part
2(a)(Payer Tax Representation) and “Indemnifiable Tax” as defined in Section 14
shall not include any U.S. federal withholding Tax imposed or collected pursuant
to Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”) and any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such Sections (“FATCA Withholding Tax”). For the
avoidance of doubt, the FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for purposes of Section 2(d).

 

(h) Incorporation of 2006 ISDA Definitions. The definitions and provisions
contained in the 2006 ISDA Definitions (“2006 Definitions”) each as published by
the International Swap Dealers Association, Inc., are incorporated into any
Confirmation which supplements and forms part of this Agreement, and all
capitalised terms used in a Confirmation shall have the meaning set forth in the
2006 Definitions, unless otherwise defined in a Confirmation. In the event of
any conflict between the provisions of this Agreement and the provisions of the
2006 Definitions, the provisions of this Agreement shall apply, and in the event
of any conflict between the provisions of this Agreement and a Confirmation, the
provisions of the Confirmation shall apply.

 

(i) Protocol Covered Agreement. For purposes of the ISDA August 2012 DF Protocol
Agreement published on August 13, 2012 and the ISDA March 2013 DF Protocol
Agreement published on March 22, 2013 (the “Protocol Agreement”), the parties
acknowledge and agree that this Agreement shall constitute a Protocol Covered
Agreement as defined under the Protocol Agreement.

 

(j) Inconsistency. In the event of any inconsistency between any of the
following documents, the relevant document first listed below shall govern:
(i) a Confirmation; (ii) the Schedule; (iii) the 2006 Definitions and the FX
Definitions; and (iv) the printed form of ISDA Master Agreement and ISDA Credit
Support Annex (as applicable). In the event of any inconsistency between
provisions contained in the 2006 Definitions and the FX Definitions, the FX
Definitions shall prevail.

 

11



--------------------------------------------------------------------------------

(k) Muni Advisor Rep. Party B represents either that (i) it is not an “obligated
person” (as defined under Section 15B(e)(10) of the Securities Exchange Act of
1934 and Securities and Exchange Commission (“SEC”) Rule 15Ba1-1(k) thereunder),
or (ii) to the extent that Party B is an obligated person, Party B is not
entering into any Transaction (which, for purposes of this Section shall include
any amendment, novation, modification or termination), or seeking or obtaining
any advice, in its capacity as an obligated person in connection with or
contemplation of an offering of municipal securities or its obligations under
any existing municipal securities or the investment of any proceeds thereof or
any municipal escrow investment.

 

(l) Specified Hedge Agreement. The parties agree that this Agreement is a
Specified Hedge Agreement as of the date hereof.

Part 6.    Additional Terms for Foreign Exchange and Currency Option
Transactions.

 

(a) Incorporation of Definitions. The 1998 FX and Currency Option Definitions
(the “FX Definitions”), published by the International Swaps and Derivatives
Association, Inc., the Emerging Markets Traders Association and The Foreign
Exchange Committee, are hereby incorporated by reference with respect to FX
Transactions (as defined in the FX Definitions) and Currency Option Transactions
(as defined in the FX Definitions). Terms defined in the FX Definitions shall
have the same meanings in this Part 6.

 

(b) Scope and Confirmations. Any confirmation in respect of any FX Transaction
or Currency Option Transaction into which the parties may enter, or may have
entered into prior to the date hereof, that fails by its terms to expressly
exclude the application of this Agreement shall (to the extent not otherwise
provided for in this Agreement) (i) constitute a “Confirmation” as referred to
in this Agreement even where not so specified in such confirmation and
(ii) supplement form a part of, and be subject to this Agreement, and all
provisions in this Agreement will govern such Confirmation except as modified
therein. Without limitation of the forgoing, where an FX Transaction or Currency
Option Transaction is confirmed by means of exchange of electronic messages on
an electronic messaging system or by means of facsimile or telex (whether
manually or automatically generated) or other document or confirming evidence
shall constitute a Confirmation for the purposes of this Agreement even where
not so specified therein.

 

(c) Automatic Exercise. Section 3.6(c) of the FX Definitions is hereby amended
by deleting the words “equal or” from the fifth line and by replacing the words
“the product of (i) one percent of the Strike Price multiplied by (ii) the Call
Currency Amount or the Put Currency Amount, as appropriate” with “zero”. Unless
otherwise specified in the relevant Confirmation, “Automatic Exercise” will
apply to any Currency Option Transaction under this agreement.

[Signature Pages to Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

JPMORGAN CHASE BANK, N.A.     BOOZ ALLEN HAMILTON INC. By:  

/s/ Eric W. Bonatz

    By:  

/s/ Brian Hockenberry

Name:   Eric W. Bonatz     Name:   Brian Hockenberry Title:   Vice President    
Title:   Assistant Treasurer

 

13